Citation Nr: 0206472	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  93-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability evaluation for the 
veteran's left calf shell fragment wound residuals.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1963 to August 1967.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1989 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied increased disability evaluations for the veteran's 
service-connected right thigh shell fragment wound residuals, 
left thigh shell fragment wound residuals, and left calf 
shell fragment wound residuals.  In May 1990, the RO, in 
pertinent part, recharacterized the veteran's right shell 
fragment wound residuals as right thigh shell fragment wound 
residuals including Muscle Group XIV injury and 
post-operative femoral artery severance repair residuals 
evaluated as 30 percent disabling.  In May 1991, the RO 
determined that the 30 percent evaluation of the veteran's 
right thigh shell fragment wound residuals encompassed both 
his post-operative right femoral artery injury and right knee 
impairment and denied separate evaluations for those 
disabilities.  In September 1991, the RO denied service 
connection for right shoulder and right arm shell fragment 
wound residuals.  In June 1993, the veteran was afforded a 
hearing before a Member of the Board.  In April 1994, the 
Board remanded the veteran's claims to the RO for additional 
development of the record.  

In February 1996, the veteran was afforded a hearing before 
the undersigned Member of the Board.  In July 1996, the Board 
remanded the veteran's claims to the RO for additional 
development of the record.  In May 1998, the Board again 
remanded the veteran's claims to the RO for additional 
development of the record.  

In January 2001, the RO granted service connection for right 
(major) deltoid area shell fragment wound neurological 
residuals; assigned a 10 percent evaluation for that 
disability; granted service connection for both right (major) 
deltoid area shell fragment wound scar residuals and right 
(major) forearm shell fragment wound residuals; assigned 
noncompensable evaluations for those disabilities; granted a 
separate 10 percent evaluation for right thigh shell fragment 
wound neurological residuals under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8526 (2000); and 
recharacterized the veteran's left calf shell fragment wound 
residuals as left calf  shell fragment wound neurological 
residuals evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8525 (2000) 
and left calf shell fragment wound scar residuals evaluated 
as noncompensable under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000).  In June 2001, the Board granted 
a separate 20 percent evaluation for the veteran's 
post-operative right femoral artery repair residuals and a 10 
percent evaluation for the veteran's left thigh shell 
fragment wound residuals; denied an evaluation in excess of 
30 percent for the veteran's right thigh shell fragment wound 
residuals including Muscle Group XIV injury under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5314; and 
remanded the issue of the veteran's entitlement to an 
increased evaluation for his left calf shell fragment wound 
residuals to the RO for additional action.  The veteran has 
represented himself throughout this appeal.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim to the Department of Veterans Affairs (VA) 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The veteran's left leg shell fragment wound residuals 
have been shown to be manifested by no more than a 
well-healed and asymptomatic scar with no impairment of 
function; more than slight muscle damage is not present.  

2.  Service connection is currently in effect for left calf 
shell fragment wound neurological residuals evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  


CONCLUSION OF LAW

The criteria for a separate compensable evaluation for the 
veteran's left leg shell fragment wound residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.55(a), 4.56, 4.71a, 4.118, Diagnostic 
Codes 5311, 7803, 7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of a separate compensable evaluation 
for the veteran's left leg shell fragment wound residuals, 
the Board observes that the VA has secured or attempted to 
secure all relevant VA and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran has been 
advised by the statement of the case and the supplemental 
statements of the case of the evidence that would be 
necessary for him to substantiate his claim.  The veteran has 
been afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
hearings before both Members of the Board and a VA hearing 
officer.  The hearing transcripts are of record.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  


I.  Historical Review

Service medical records reflect treatment the veteran 
received during service for multiple shell fragment wound 
residuals involving the extremities.  No reference was made 
to a wound involving the left calf.  The report of an August 
1967 VA examination for compensation purposes states that the 
veteran reported that he had sustained a shrapnel wound to 
the lateral aspect of his left calf.  Following examination, 
the diagnoses included asymptomatic left calf shell fragment 
wound residuals "from history."  In October 1967, the VA 
established service connection for left calf shrapnel 
fragment wound residuals and assigned a noncompensable 
evaluation for that disability.  

The report of an August 2000 VA examination for compensation 
purposes states that the veteran exhibited a one-centimeter 
left calf scar; diminished sensation over the dorsal aspect 
of the left foot and the left great toe; decreased left foot 
muscle strength; and an affected gait secondary to diminished 
left foot strength.  In January 2001, the RO recharacterized 
the veteran's left calf shell fragment wound residuals as 
left calf shell fragment wound neurological residuals 
evaluated as 10 percent under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525 and left calf shell fragment 
wound scar residuals evaluated as noncompensable.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  A noncompensable 
evaluation is warranted for slight injury to Muscle Group XI 
(posterior and lateral crural muscles with functions 
including propulsion and plantar flexion of the foot).  A 10 
percent evaluation requires moderate injury.  A 20 percent 
evaluation requires moderately severe injury.  A 30 percent 
evaluation requires severe injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5311 (2001).  

A 10 percent disability evaluation is warranted for 
superficial, poorly nourished scars with repeated 
ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  
A 10 percent disability evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2001).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2001) offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  The Board observes that that 
38 C.F.R. § 4.56(d) (2001) recodified the provisions of 38 
C.F.R. § 4.56(a)-(d) (1996) in effect prior to July 3, 1997 
without substantive change.  The regulation directs, in 
pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. 
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

The provisions of 38 C.F.R. § 4.55(a) (2001) address the 
combination of an evaluation for a muscle injury with other 
evaluations.  The Board notes that 38 C.F.R. § 4.55(a) (2001) 
recodified the provisions of 38 C.F.R. § 4.55(g) (1996) in 
effect prior to July 3, 1997 without substantive change.  The 
regulation directs, that:

  (a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  

Service connection is currently in effect for left calf shell 
fragment wound neurological residuals evaluated as 10 percent 
disabling under the 38 C.F.R. § 4.124a, Diagnostic Code 8525 
(2001).  

At a May 1989 VA examination for compensation purposes, the 
veteran complained of left leg pain and cramping and 
difficulty walking.  On examination, the veteran exhibited a 
"very faint" one-centimeter scar on the upper 
posterolateral aspect of the left calf and slight loss of 
sensation over the anterior portion of the left upper tibial 
area.  The examiner commented that the veteran's left calf 
wound was apparently "quite superficial and is not causing 
the veteran any problem at the present time."  

In a January 1990 written statement, the veteran conveyed 
that he had been struck in the left calf by a piece of 
shrapnel.  He did not know how deep the shrapnel had 
penetrated.  The veteran related that his left leg hurt when 
he climbed stairs or extended his leg for more than a brief 
period.  In his June 1990 Appeal to the Board (VA Form 9), 
the veteran advanced that he was experiencing left leg 
weakness and left great toe numbness and tingling which 
caused instability of the left lower extremity.  

At the November 1990 hearing on appeal, the veteran testified 
that he had a dime-sized left calf scar; a left calf burning 
sensation; left lower extremity weakness; and left great toe 
numbness.  He stated that his left calf disability 
significantly impaired his ability to walk.  In an August 
1991 written statement, the veteran advanced that his 
service-connected left calf injury residuals encompassed 
muscle injury and associated left lower extremity weakness.  

At a November 1992 VA examination for compensation purposes, 
the veteran complained of left calf pain and weakness and 
left great toe numbness.  On examination of the left lower 
extremity, the veteran exhibited a range of motion of the 
left foot of dorsiflexion to 10 degrees and plantar flexion 
to 25 degrees; an inability to plantar flex or dorsiflex his 
left great toe; normal muscle strength; and no sensory 
abnormalities.  

At the June 1993 hearing before a Member of the Board, the 
veteran testified that he experienced left calf cramping and 
chronic left great toe numbness.  He stated that his left 
great toe turned blue when he sat down and his left lower 
extremity injuries impaired with his ability to walk.  

At the February 1996 hearing before the undersigned Member of 
the Board, the veteran testified that he experienced 
significant left leg cramping; left great toe numbness; and 
symptomatic left lower extremity scarring.  He reported that 
treating physicians had diagnosed him with a left lower 
extremity neurological impairment.  

At a January 1997 VA examination for compensation purposes, 
the veteran complained of chronic left great toe numbness.  
He was found to exhibit multiple peripheral nerve injuries 
and no left calf muscle abnormalities.  

In his May 1998 Appeal to the Board (VA Form 9), the veteran 
asserted that a 20 percent evaluation was warranted for his 
"missile wound left thigh and shell fragment wound left 
calf."  At an August 2000 VA examination for compensation 
purposes, the veteran exhibited diminished sensation over the 
dorsal aspect of the left foot and the left great toe; 
decreased left foot muscle strength; and an associated gait 
impairment.  The VA examiner commented that the veteran's 
left calf symptomatology was "clearly attributable to 
multiple gunshot/fragment wounds endured during service in 
Vietnam."  

At an October 2001 VA examination for compensation purposes, 
the veteran complained of left calf muscle spasms; left great 
and second toe numbness; and an associated impaired gait.  He 
reported that he took pain medication and limited his 
activities due to his left calf disability.  On examination, 
the veteran exhibited a slightly hypopigmented and non-tender 
scar at a point over the left gastrocnemius muscle near the 
border between the lateral and posterior aspects of the left 
calf and no discoloration, scar tissue, or muscle herniation.  
The VA examiner noted that the veteran had significant right 
and left lower extremity shell fragment wound residuals and 
exhibited essentially symmetrical muscle strength in the 
extremities.  The diagnoses included left calf shell fragment 
wound residuals.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran sustained a penetrating left calf shell fragment 
wound.  He has been shown to exhibit a well-healed and 
essentially asymptomatic left calf scar in the area of Muscle 
Group XI and an associated peripheral nerve injury.  The RO 
assigned a separate 10 percent evaluation for the veteran's 
left calf shell fragment wound neurological residuals under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8525.  
That diagnostic code pertains to posterior tibial nerve 
paralysis.  The veteran has not submitted a notice of 
disagreement with the 10 percent evaluation assigned under 38 
C.F.R. § 4.124a, Diagnostic Code 8525 and the issue is 
therefore not before the Board.  Given that the posterior 
tibial nerve and Muscle Group XI both affect the same 
functions of the foot and in light of the provisions of 38 
C.F.R. § 4.55(a) (2001) against combining evaluations for 
such disabilities, the Board finds that a separate 
compensable evaluation may not be assigned for the veteran's 
left Muscle Group XI injury under Diagnostic Code 5311.  
Further, assuming for the moment that separate ratings could 
be assigned, the record does not reflect more than slight 
muscle injury warranting a noncompensable rating.  While 
service records show treatment for other wounds sustained at 
the same time, these records do not reflect any treatment for 
the left calf wound and when examined after discharge from 
service, the wound was described as asymptomatic.  In short, 
there is no evidence of more than a simple superficial wound 
of the muscle without debridement or infection resulting in 
only a minimal scar.  Clearly there is nothing to suggest a 
through and through or deep penetrating wound so as to 
warrant a finding of moderate injury.

In turning to the veteran's entitlement to a separate 
compensable evaluation for the veteran's left calf shell 
fragment wound scar, the Board notes that the scar has been 
repeatedly found to be asymptomatic, well-healed, and barely 
perceptible.  While the veteran has stated during the 
pendency of the instant appeal that his left calf scar was 
intermittently symptomatic, his statements are belied by the 
record.  No competent medical profession has found the 
veteran's left calf scar to be symptomatic or otherwise 
disabling.  Therefore, the Board concludes that the record 
does not support assignment of a separate compensable 
evaluation for the veteran's left calf scar.  


ORDER

A separate compensable evaluation for the veteran's left calf 
shell fragment wound residuals including Muscle Group XI 
injury and scar residuals is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

